Beck, P. J.
(with whom concurs Gilbert, J.), concurring specially. It appearing from a consideration of that part of the contract brought under review by the questions propounded that the 'agreement to pay the wife a certain sum was a reasonable provision for the support of the wife so long as she should remain unmarried, I do not think that the stipulation that these payments should terminate upon her remarriage, even if it had a tendency to operate as a restraint upon a second marriage of the wife and was therefore illegal and void, should be held to vitiate the entire contract at the instance of the parties bound to make the payments agreed upon as a support for the wifer